Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,175,883. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,175,883.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 recites: The method of claim 1, wherein detecting the event comprises detecting that the mobile device has left proximity of the playback device, wherein the playback device comprises a car stereo receiver, and wherein the method further comprises:
after detecting the event, detecting an additional event, the additional event corresponding to a trigger to initiate a third playback session in a third domain;
determining that the playback device was playing the particular audio content from the network location at the one or more servers of the particular streaming audio service in the first playback session and that the playback device was at a subsequent playback position in the particular audio content; and
after detecting the additional event, initiating the third playback session in the third domain to play back the particular audio content on an additional device from the network location at the one or more servers of the particular streaming audio service and beginning at an additional offset in the particular audio content representing the subsequent playback position.
Applicant’s disclosure lacks support for limitations of claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti (US 2010/0205642A1) in view of Coffman et al. (US 2018/0335903A1, hereinafter Coffman).
Regarding claim 1, Foti discloses: A method to be performed by a mobile device, the method comprising: while a playback device (OITF1, figs.1-4) is playing back audio content during a first playback session in a first domain (IPTVCS1, figs. 1-4), detecting an event (User decides to transfer session to OITF2: item 128, fig. 2), the event configured as a trigger to transfer playback to a second domain (IPTVCS2, figs. 1-4) on the mobile device; in response to detecting the event, determining that the playback device was playing particular audio content from a network location (BOOKMARK) at one or more servers of a particular streaming audio service in the first playback session and that the playback device was at a given playback position in the particular audio content; and initiating a second playback session in the second domain (IPTVCS2, figs. 1-4) to play back the particular audio content on the mobile device from the network location at the one or more servers of the particular streaming audio service and beginning at an offset in the particular audio content representing the given playback position (figs. 1-9; abstract; paragraphs: 0001; 0005-0006; 0010-0017; 0054-0055).
Regarding claim 9, Foti discloses: A tangible, non-transitory computer-readable medium having stored thereon instructions executable by at least one processor to cause a mobile device to perform functions comprising: while a playback device (OITF1, figs.1-4)  is playing back audio content during a first playback session in a first domain (IPTVCS1, figs. 1-4), detecting an event (User decides to transfer session to OITF2: item 128, fig. 2), the event configured as a trigger to transfer playback to a second domain (IPTVCS2, figs. 1-4) on the mobile device; in response to detecting the event, determining that the playback device was playing particular audio content from a network location at one or more servers (content providers) of a particular streaming audio service in the first playback session and that the playback device was at a given playback position (BOOKMARK) in the particular audio content; and initiating a second playback session in the second domain to play back the particular audio content on the mobile device from the network location at the one or more servers of the particular streaming audio service and beginning at an offset (BOOKMARK) in the particular audio content representing the given playback position (figs. 1-9; abstract; paragraphs: 0001; 0005-0006; 0010-0017; 0054-0055).
Regarding claim 17, Foti discloses: A system comprising a mobile device and a playback device, the system configured to perform functions comprising: while the playback device (OITF1, figs.1-4) is playing back audio content during a first playback session in a first domain (IPTVCS1, figs. 1-4), detecting an event (User decides to transfer session to OITF2: item 128, fig. 2), the event configured as a trigger to transfer playback to a second domain (IPTVCS2, figs. 1-4) on the mobile device; in response to detecting the event, determining that the playback device was playing particular audio content from a network location (content provider) at one or more servers of a particular streaming audio service in the first playback session and that the playback device was at a given playback position (BOOKMARK) in the particular audio content; and initiating a second playback session in the second domain to play back the particular audio content on the mobile device from the network location at the one or more servers of the particular streaming audio service and beginning at an offset in the particular audio content representing the given playback position (figs. 1-9; abstract; paragraphs: 0001; 0005-0006; 0010-0017; 0054-0055).
Foti differs from claims 1, 9, 17 in that he does not specifically disclose the underlined items of the claims as shown above such as mobile device for playback and control.
However, Coffman discloses mobile device for playback and control (paragraphs: 0509; 0544).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foti’s system to provide for: mobile device for playback and control as this arrangement would provide well-known devices for playback and control as taught by Coffman.
Foti divers from claims 8, 16 in that he does not specifically disclose: wherein detecting the event comprises detecting a proximity tap between the mobile device and the playback device.
However, Coffman discloses: detecting the event comprises detecting a proximity tap between the mobile device and the playback device ("Thus, if a user wishes to control playback on the Kitchen speaker, rather than pull the media to the iPhone, a tap on the proximity card can be used to reveal a current media interface targeted to the Kitchen Speaker's media session": paragraph: 0556)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foti’s system to provide for: detecting the event comprises detecting a proximity tap between the mobile device and the playback device as this arrangement would provide well-known control method for playback control as taught by Coffman.
Claims 2-8, 19-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (subject to terminal disclaimer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2015/0350590A1) to Micewicz discloses system and method for follow me television function which teaches: A method for a follow me television function the method comprising the steps of: receiving an audio video content; processing and delivering the content to a first device at a first location for playback; the method further comprising the steps of: monitoring location of at least one another device by a device monitoring means; monitoring location of a user by a user monitoring means; detecting whether the user is closer to a second device than to the first device currently used for playback; wherein in case the user is closer to the second device than to the first device currently used for playback, transferring the audio video playback session from the first device to the second device; and starting playback of the audio video content on the second device and stopping playback on the first device.
--(US 2021/0092176A1) to Schneider discloses media content system for transferring a playback marker between network-connected playback devices which teaches: [0017] Furthermore, the media content system is platform agnostic, thereby allowing a user to transfer the playback marker between different platforms without restrictions. For example, the playback marker may be transferred between devices on the same WiFi network, based on user proximity regardless of a WiFi network, or based on a server-side transfer encompassing multiple devices logged into one or more accounts hosted by a server.
	--(US 2020/0236152A1) to Bradley et al. discloses network system for content playback on multiple devices which teaches Embodiments described herein provide a network system to enable content playback on multiple devices. An electronic device can receive information associated with media playback request and resolve a media item and intended playback device for the media request based on a set of available media items and player devices. The device can then transmit, via the data interface, a request to play the media item at the player device via a secure device to device communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651